Exhibit 10.1

 



THIS DIRECTOR SERVICE AGREEMENT (this “Agreement”) is made, entered into, and
effective as of August 9, 2016 (the “Effective Date”)

 

BY AND BETWEEN:

 

Portlogic Systems Inc., a company duly incorporated under the laws of the State
of Nevada (the "Company")

 

AND:

 

Jueane Thiessen (the "Director")

 

NOW THEREFORE IN CONSIDERATION of the mutual covenants and agreements
hereinafter contained and for other good and valuable consideration (the receipt
and sufficiency of which is acknowledged by each party), the parties agree as
follows:

 

ARTICLE 1: SERVICES, FEES, AND PAYMENT

 

1.1. The Company engages the Director as an independent contractor to provide
services described in Schedule ‘A’ attached hereto (the “Services”), and the
Director agrees to perform such Services.

 

1.2. The Company will pay to the Director the compensation indicated in Schedule
‘A’ (the “Compensation”), in full payment and reimbursement for providing the
Services and for necessary expenses incurred in connection therewith, in the
manner and at the times set out in Schedule ‘A’ attached hereto, and the
Director will accept such compensation as full payment and reimbursement as
aforesaid.

 

1.3. In addition to the Compensation, the Company shall reimburse the Director
payment of the following expenses within 30 days of receiving satisfactory
written documentation (sufficient to be audited and included in the Company’s
tax return) setting out the expense incurred by the Director:

 

● Transportation and lodging costs incurred for the Director to attend any
meeting of the Company’s board of directors, provided the Chief Executive
Officer of the Company, the Chief Financial Officer of the Company, or the board
of directors of the Company has previously approved the nature, scope, and
extent of such costs in writing after receiving a cost estimate from the
Director;

 

● Any other expense approved in writing by the Chief Executive Officer of the
Company, the Chief Financial Officer of the Company, or the board of directors
of the Company.

 

1.4. The Director shall not be entitled to recover from the Company
reimbursement for any expenses that were not approved in advance by the Chief
Executive Officer of the Company, the Chief Financial Officer of the Company, or
the board of directors of the Company.

 



  

 

 

ARTICLE 2: TERM AND TERMINATION

 

2.1. The term of this Agreement shall commence on the Effective Date set forth
on the first page, and, unless earlier terminated pursuant to Article 2.2 of
this Agreement, terminate upon the earliest of the following occurring (the
“Term”):

 

● One year following the Effective Date; or

 

● The date that the Director is removed by action of one or more of the
Company’s shareholders in accordance with the Company’s Bylaws; or

 

● The date that the Director resigns from the Company’s board of directors,
provided that the Director previously provided to the Company 30 days advance
written notice of such intention to resign.

 

2.2. Notwithstanding any other provision of this Agreement, if and when any one
of the following events occurs, then, and in addition to any other remedy or
remedies available to the Company, this Agreement shall be immediately and
automatically terminated (unless otherwise decided by the board of directors of
the Company), and the Company shall not be under any further obligation to the
Director:

 

(a) the Director commits any breach and/or repeated and/or continual breach of
any of Director’s obligations under this Agreement;

 

(b) the Director has made any representation or warranty made in this Agreement
that is untrue or incorrect;

 

(c) the Director breaches, is in breach of, or has breached any covenant in this
Agreement;

 

(d) the Director fails to attend any two consecutive board of directors’
meetings of the Company consecutively and no other director of the Company has
agreed to attend such meetings on Director’s behalf;

 

(e) the Director dies;

 

(f) the Director is or becomes prohibited by any law, regulation, rule, practice
direction, or practice rule from taking up the post of director or senior
officer or the Director loses the qualifications to act as director or senior
officer;

 

(g) the Director is or becomes unable to perform his duties under this Agreement
due to health reasons, disability, or being of unsound mind, unless the Company
can accommodate the Director’s health impairment or disability without the
Company incurring undue hardship;

 

(h) the Director is guilty of any serious misconduct or serious neglect in the
discharge of the Director's duties hereunder;

 



 2 

 

 

(i) the Director’s actions or omissions bring the name or reputation of the
Company, or any of Company’s affiliates, subsidiaries, or parent (each a “Group
Member”) into serious disrepute or prejudices the business interests of the
Company or any Group Member;

 

(j) the Director is sued for criminal liability or convicted of any criminal
offence other than an offence which in the reasonable opinion of the board of
directors of the Company does not affect the Director’s position as a director
(bearing in mind the nature of the duties in which the Director is engaged and
the capacities in which the Director is engaged); or

 

(k) the Director is sued, fined, penalized, or censured for alleged or actual
violation of any securities law or regulation in the United States or elsewhere.

 

2.3. Notwithstanding any other provisions of this Agreement, the provisions of
Articles 5, 6, 7, and 8 of this Agreement and all obligations of each party that
have accrued before the effective date of termination of this Agreement that are
of a continuing nature will survive termination or expiration of this Agreement.

 

ARTICLE 3: INDEPENDENT CONTRACTOR

 

3.1. The Director shall be an independent contractor and not the servant,
employee, or agent of the Company, it being recognized, however, that to the
extent the provisions of this Agreement result in the creation of an agency
relationship to allow the Director to perform certain of the Services on behalf
of the Company, then the Director shall, in that context, be the agent of the
Company, as the case may be.

 

3.2. The Director will promptly pay, and be solely responsible for paying, as
the same become due and payable as a result or consequence of monies paid or
payable by the Company to the Director pursuant to this Agreement, all amounts
payable pursuant to applicable tax statutes, workers’ compensation or workplace
safety and insurance statutes, pension plan statutes, and any other taxes,
statutory deductions, contributions, and assessments on income required by the
State of Nevada, the Province of Ontario, the Government of Canada, the
Government of the United States, and any other government or regulatory
authority, agency or body.

 

3.3. The Director agrees to indemnify and save harmless the Company against and
for all and any claims, assessments, penalties, interest charges and legal fees
and disbursements and taxes incurred as result of having to defend same made
against the Company as a result of the Director’s failure to comply with Article
3.2 of this Agreement, or as a result of any decisions or investigations made by
any government agency or body in connection with the relationship between the
parties hereto.

 

3.4. The Director is not entitled to participate in any benefits or pension plan
provided by the Company to any of its employees. Except as is required by law,
the Director will not receive any of the following or similar payments from the
Company: vacation pay; holiday pay; sick pay; overtime pay; benefits; or
automobile allowance or company car.

 

3.5. Subject to compliance with the provisions of this Agreement, the Director
may, at any time or times during the Term, carry on the business of providing
services to the general public either alone or in association or partnership
with another or others, so long as such provision of services does not: create a
conflict of interest with the interests of the Company; hinder the Director from
his commitment to providing the Services to the Company; or prevent the Director
from providing the Services in a timely and competent manner.

 



 3 

 

 

ARTICLE 4: PERSONAL SERVICE AND NON-ASSIGNMENT

 

4.1. This Contract is an agreement relating to the provision of services by the
Director personally. Therefore, the Director’s rights, interests, obligations,
duties, etc. hereunder shall not be transferred, assigned or delegated to any
third party (except the appointment in writing by the board of directors of the
Company of any other director of the Company as proxy to attend a board meeting
of the Company).

 

ARTICLE 5: OWNERSHIP AND RETURN OF PROPERTY

 

5.1. All property including, but not limited to, files, manuals, equipment,
securities, and monies of any and all customers of the Company related to the
provision of the Services that are, from time to time, in the possession or
control of the Director will be, at all times, the exclusive property of the
Company. The Director shall forthwith deliver all aforesaid property to the
Company on the earlier of:

 

(a) the termination of this Agreement;

 

(b) upon the request, at any time, by the Company.

 

5.2. The Director agrees that upon termination of this Agreement, he shall at
once deliver to the Company all books, manuals, reports, documents, records,
effects, money, securities, whether in print or stored electronically, or other
property belonging to the Company or for which the Company is liable to others
which are in his possession, charge, control, or custody.

 

ARTICLE 6: CONFIDENTIALITY

 

6.1. The Director acknowledges and agrees that the Company has certain
confidential information which includes knowledge of trade secrets whether
patented or not, computer programs, research and development data, testing and
evaluation plans, business plans, opportunities, forecasts, products,
strategies, proposals, suppliers, sales, manuals, work programs, financial and
marketing information, customer lists or names, and information regarding
customers, contracts and accounts of the Company whether printed, stored
electronically, or provided verbally (the “Confidential Information”).
Notwithstanding the foregoing, Confidential Information shall not include:

 

(a) information that has become generally available to the public other than as
a result of a disclosure in breach of this Agreement;

 



 4 

 

 

(b) information that is lawfully received on a non-confidential basis by the
Director from a source other than the Company or any of its respective
subsidiaries, parent company, affiliates, directors, officers, employees,
agents, advisors or other representatives and such source is not prohibited from
transmitting or disclosing the data or information by reason of any contractual,
legal or fiduciary obligation; or

 

(c) information that the Director must disclose pursuant to the requirements of
law, provided that the Director provides prompt written notice to the Company of
such required disclosure so that the Company may seek a protective order or
other appropriate remedy or waive compliance with the requirements of this
Agreement. In the event that such protective order or other remedy is not
obtained, or the Company does not waive compliance with the requirements of this
Agreement, the Director agrees to furnish only that portion of the information
that he is advised by his legal counsel in writing that he is legally required
to disclose and will exercise reasonable efforts to obtain reliable assurance
that confidential treatment will be accorded to such information.

 

6.2. The Director acknowledges and agrees that the Confidential Information
developed or acquired by the Company is among the Company’s most valuable assets
and its value may be destroyed by dissemination or unauthorized use.

 

6.3. The Director agrees that he will treat as confidential and will not,
without the prior written consent of a majority of the Company’s board of
directors (excluding the Director in the event that the Director is a member of
the board of directors), publish, release, disclose, or permit to be published,
released or disclosed, either before or after the termination of this Agreement,
any Confidential Information other than for the Company’s purposes and benefit.

 

6.4. The Director agrees that during the term of contract and for twelve (12)
months thereafter, he will not use, directly or indirectly, any Confidential
Information for his own benefit or for the benefit of any person competing or
endeavoring to compete with the Company.

 

ARTICLE 7: CONFLICT AND NON-COMPETITION

 

7.1. Subject to Article 7.6 of this Agreement, the Director will not, during the
Term, provide any service to any person where the performance of that service
may or does, in the reasonable opinion of the Director or the actual knowledge
of the Director, give rise to a conflict of interest between the obligations of
the Director under this Agreement, and the obligations of the Director to such
other person.

 

7.2. Subject to Article 7.6 of this Agreement, if the Director is asked by any
person otherwise than pursuant to this Agreement, to perform a service the
performance of which in the reasonable or actual opinion of the Director might
result in the Director breaching Article 7.1, then the Director shall forthwith
notify the Company’s board of directors of the particular circumstances and the
Company’s board of directors will thereafter promptly determine and notify the
Director whether or not the Director may, in light of those circumstances and
Article 7.1, perform that service.

 



 5 

 

 

7.3. Subject to Article 7.6 of this Agreement, the Director agrees that he will
not, without the prior written consent of the Company, at any time within twelve
(12) months following termination of this Agreement, on his own behalf, or on
behalf of any person competing or endeavoring to compete with the Company,
directly or indirectly solicit, endeavor to solicit, or seek to gain the custom
of, canvass, or interfere with any person that

 

(a) is a customer of the Company as of the date of termination of this
Agreement;

 

(b) was a customer of the Company at any time within twelve (12) months prior to
the date of termination of this Agreement; or

 

(c) has been pursued as a prospective customer by or on behalf of the Company at
any time within twelve (12) months prior to the date of termination of this
Agreement, and in respect of whom the Company has not determined to cease all
such pursuit.

 

7.4. The Director agrees and confirms that the restrictions in Article 7.3 are
reasonable and waives all defences to the strict enforcement of them by the
Company.

 

7.5. The Director agrees and confirms that Articles 7.3 (a), 7.3 (b), and 7.3
(c) are each separate and distinct covenants, severable one from the other, and
if any such covenant or covenants are determined to be unenforceable in whole or
in part, such unenforceability shall attach only to the covenant or covenants as
determined, and all other such covenants shall continue in full force and
effect.

 

ARTICLE 8: REMEDIES, ARBITRATION, AND VENUE

 

8.1. The parties each agree to make use of the facilities of Small Claims Court,
a branch of the Superior Court of Justice in Ontario in connection with any
claim, dispute or other matter in questions arising out of or relating to this
Agreement or to a breach or alleging breach thereof will, unless the party
bringing forward the claim, dispute or other matter reasonably believes that it
represents an amount exceeding $10,000 in the lawful currency of Canada (or
equivalent amount in foreign currency), in which case it will be referred to
arbitration to be conducted by a single arbitrator under and in accordance with
the terms of the most current version of the Province of Ontario Arbitration
Act, S.O. 1991, c. 17, applying the substantive law of the Province of Ontario
and the laws of Canada applicable therein, with the arbitrator’s decision to be
final, conclusive and binding upon the parties. The parties agree that the
dispute resolution procedures described in this Article 8.1 will be the sole and
exclusive procedures for the resolution of any disputes which arise out of or
are related to this Agreement.

 



 6 

 

 

ARTICLE 9: NOTICES

 

9.1. Any notice will be deemed delivered: (a) on the day of delivery in person;
(b) one day after deposit with an overnight courier, fully prepaid; (c) on the
date sent by facsimile transmission; (d) on the date sent by e-mail, if
confirmed by registered mail (return receipt requested); or (e) four days after
being sent by registered mail (return receipt requested).

 

9.2. Any notice permitted or required under the Agreement must be in writing and
be sent to the following address, fax number or e-mail, or at such other
reasonable address or fax number at which personal delivery may be effected of
which a party may from time to time give notice.

 

9.3. Either party may, from time to time, advise the other party by notice in
writing of any change of address of the party giving such notice and from and
after the giving of such notice the address therein specified will, for the
purposes of paragraph 9.1, be conclusively deemed to be the address of the party
giving such notice.

 

ARTICLE 10: OWNERSHIP OF WORK

 

10.1. The Director hereby assigns to the Company his entire right, title and
interest in and to all discoveries and improvements, patentable or otherwise,
trade secrets and ideas, writings and copyrightable material, which may be
conceived by the Director or developed or acquired by him during the Term of
this Agreement, which may pertain directly or indirectly to the business of the
Company or any of its subsidiaries, parent company, or affiliates (the “Work
Product”). The Director agrees to disclose fully all such developments to the
Company upon the request of the board of directors of the Company, its Chief
Executive Officer, or its Chief Financial Officer, which disclosure shall be
made in writing promptly following any such request. The Director shall, upon
the request of the Company, its Chief Executive Officer, or its Chief Financial
Officer, execute, acknowledge and deliver to the Company all instruments and do
all other acts which are necessary or desirable to enable the Company or any of
its subsidiaries to file and prosecute applications for, and to acquire,
maintain and enforce, all patents, trademarks and copyrights in all countries in
connection with any component of the Work Product.

 

10.2. The Director agrees to assign, on an ongoing basis throughout the Term of
the Agreement, exclusively to the Company in perpetuity, all right, title and
interest of any kind whatsoever, in and to the Work Product, including any and
all copyrights thereto (and the exclusive right to register copyrights).
Accordingly, all rights in and to the Work Product, including any materials
derived therefrom or based thereon and regardless of whether any such Work
Product is actually used by the Company, shall from its creation be owned
exclusively by the Company, and the Director will not have or claim to have any
rights of any kind whatsoever in such Work Product. Without limiting the
generality of the foregoing, Director will not make any use of any of the Work
Product in any manner whatsoever without the Company’s prior written consent,
which may be withheld at the sole discretion of the Company.

 



 7 

 

 

ARTICLE 11: GENERAL

 

11.1. Entire Agreement. This Agreement constitutes the entire Agreement between
the parties with respect to all matters herein, and there are no other
agreements in connection with this subject matter except as specifically set
forth or referred to in this Agreement. This Agreement supersedes any and all
prior agreements and understandings relating to the subject matter. Both parties
acknowledge that neither of the parties has been induced to enter into this
Agreement by any representation or writing not incorporated into this Agreement.

 

11.2. Governing Law. This Agreement will in all respects be governed exclusively
by and construed in accordance with the laws of the Province of Ontario and the
laws of Canada applicable therein and will be treated in all respects as a
Province of Ontario contract.

 

11.3. Amendments. This Agreement may only be amended if such amendment is
confirmed in writing by both parties.

 

11.4. Counterparts. This Agreement may be executed in any number of counterparts
with the same effect as if all parties hereto had all signed the same document.
All counterparts shall be construed together and shall constitute one and the
same original document. Each party may deliver a counterpart signature page by
facsimile transmission.

 

11.5. Severability. If any portion of this Agreement is declared invalid or
unenforceable, in whole or in part, it shall not be deemed to affect or impair
the validity or enforceability of any other covenant or provisions herein, and
such unenforceable portion shall be severed from the remainder of the Agreement.

 

11.6. Waivers. A waiver of any default, breach, or non-compliance under this
Agreement is not effective unless in writing and signed by the party to be bound
by the waiver. No waiver will be inferred from or implied by any failure to act
or delay in acting by a party in respect of any default, breach or
non-observance or by anything done or omitted to be done by the other party. Any
waiver by a party of any default, breach or non-compliance under this Agreement
will not operate as a waiver of that party’s right under this Agreement in
respect of any continuing or subsequent default, breach or non-observance.

 

11.7. Headings. The headings used in this Agreement are for the convenience of
reference only and do not form part of or affect the interpretation of this
Agreement.

 

11.8. Schedules. Any Schedules to this Agreement are an integral part of this
Agreement as if set out at length in the body of this Agreement.

 

11.9. Conflict. In the event that there is a conflict or inconsistency between
the wording of any of this Agreement and any Schedule, the Schedule shall
govern.

 

11.10. Further Assurances. The parties agree to do all such other things and to
take all such other actions as may be necessary or desirable to give full effect
to the terms of this Agreement.

 

11.11. Number and Gender. Unless the context requires otherwise, words importing
the singular include the plural and vice versa and words importing gender
include all genders.

 

11.12. “Person”. In this Agreement, the term “person” is to be broadly
interpreted and includes an individual, a corporation, a partnership, a trust,
an unincorporated organization, the government of a country or any political
subdivision thereof, or any agency or department of any such government, and the
executors, administrators or other legal representatives of an individual in
such capacity;

 

11.13. Statute. Any reference to a statute in this Agreement, whether or not
that statute has been defined or cited, includes all regulations made under it,
any amendments made to it and in force, and any statute passed in replacement of
or in substitution for it.

 

* * * * *

 



 8 

 

 

IN WITNESS WHEREOF the parties have duly executed this Agreement by signing
below as of the Effective Date.

 



The Company:   PORTLOGIC SYSTEMS INC.       By: /s/ Jueane Thiessen   Name:
Jueane Thiessen   Title: Director         The Director:   Jueane Thiessen      
By: /s/ Jueane Thiessen   Name: Jueane Thiessen  



 

 9 

 

 

Schedule ‘A’

 

Services

 

The Director is engaged as a director of the Company and shall perform the
following services:

 

1. Normal director responsibilities. Carry out and assume all responsibilities
of a director of the Company as required by Nevada law and other applicable law,
the Company’s Articles of Incorporation (as amended), the Company’s Bylaws (as
amended), the Company’s Code of Ethics (as amended), resolutions adopted by the
directors or shareholders of the Company, and other regulations and internal
rules relating to the directors of the Company;

 

2. Attending Meetings. Use best efforts to attend scheduled meetings of
Company's board of directors and meetings of the Company’s shareholders, in
telephone or in person;

 

3. Acting as a Fiduciary. Represent the shareholders and the interests of
Company as a fiduciary;

 

4. Participating. Participate as a full voting member of Company's board of
directors in setting overall objectives; reviewing, discussing, and approving
plans and programs of operation; formulating general policies; offering advice
and counsel; serving on Board Committees as required by a majority of the board
of directors; reviewing management performance; participating in the appointment
and removal of officers of the Company; participating in disclosure of Company
information in accordance with the securities regulations of the United States
and elsewhere as applicable; and reviewing internal and external financial and
disclosure controls and procedures; and

 

5. Informing. Fully inform the Company’s board of directors, upon request from
time to time, of the matters and things done, and to be done, by the Director in
connection with the provision of the Services and, if so requested by the board
of directors, submit such information in writing to the board of directors in a
timely manner.

 

Compensation

 

The Compensation payable to the Director for provision of the Services shall be
as follows:

 

a) Cash

 

● $1,000.00 in the lawful currency of the United States per month

 

b) Stock

 

● The Company hereby grants Thirty million shares of Restricted common shares
(30,000,000 Restricted Common shares) issue for restricted stock required by the
United States Securities and Exchange Commission Rule 144 which is an amendment
to the Securities Act of 1933 (the “Securities Act”) and the Securities Exchange
Act of 1934 (the “Exchange Act”).

 

 

10



 

 

 